DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6, 11, and 16-18 are rejected under 35 U.S.C. 103 as being obvious in view of Hasegawa et al. (hereinafter “Hasegawa”) – US 2017/0110835 – and Bemat et al. (hereinafter “Bemat”) – US 2018/0254626.

Per claim 1, Hasegawa teaches a foreign substance detecting circuit, comprising:
a voltage detector electrically connected to at least one first pin of a connector, the connector including a plurality of pins, the voltage detector configured to detect a voltage level from the at least one first pin (The voltage at the third terminal pin 14c is sensed using an A/D 13 (Fig. 3; ¶57));
(If the voltage level detected by the A/D 13 is lower than a first threshold voltage, it may be determined that an external device is connected (Fig. 8; ¶64).  However, if the voltage level detected by the A/D 13 is greater than the first threshold voltage and lower than a second threshold voltage, it may be determined that liquid has intruded into the receptacle 20 (Fig. 8; ¶64)).

However, Hasegawa is silent on a slope detector configured to detect a voltage slope indicating an amount of change in the voltage level, based on at least two voltage levels detected from the at least one first pin by the voltage detector; wherein a second determining operation is performed by determining whether the foreign substance is present in the connector, based on whether the voltage slope corresponds to a capacitance of the foreign substance.
In contrast, Bemat teaches a system for detecting fault between a power supply and a connected node wherein, at a connector, a magnitude of voltage and the rate of change of voltage are compared to respective threshold values to determine whether a fault is present (Figs. 5 and 6; ¶42-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Hasegawa such that a slope detector is provided.  One of ordinary skill would make such a modification because the rate of change of voltage at a connector can be used to indicate a fault (Bemat; ¶42).

Per claim 2, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 1, wherein the voltage detector includes an analog to digital converter (ADC) configured to output a digital signal corresponding to the voltage level detected from the at least one first pin (An A/D 13 is provided (Hasegawa; ¶64)).

Per claim 3, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 1, wherein the foreign substance determining device comprises: a primary determining device configured to determine whether the foreign substance is present in the connector based on performing the first determining operation, where the first determining operation includes comparing the voltage level detected from the at least one first pin by the voltage detector with at least one reference voltage level; and a secondary determining device configured to determine whether the foreign substance is present in the connector based on performing the second determining operation, where the second determining operation includes comparing the voltage slope with a reference voltage slope value (In Hasegawa in view of Bemat, the magnitude of voltage and the rate of change of voltage at the terminal pin would be compared to respective threshold values to determine whether a foreign substance is present (Bemat; ¶42)) .

Per claim 4, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 3, wherein the resistance range corresponding to the external device is a first resistance range, and the primary determining device is further configured to determine whether the external device is connected to the connector or the foreign substance is present in the connector, based on a determination of whether the resistance of the at least one first pin is within the first resistance range (If the voltage level detected by the A/D 13 is lower than a first threshold voltage, it may be determined that an external device is connected (Hasegawa; ¶64).  Therefore, the resistance of the terminal pin would be in a resistance range indicative of proper connection to an external device).

Per claim 5, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 3, wherein the secondary determining device is further configured to determine whether the external device is connected to the connector or the foreign substance is present in the connector, based on a determination of whether the voltage slope is equal to or greater than the reference voltage slope value (If the rate of change of voltage is greater than a threshold rate, it may be determined that a fault is present (Bemat; ¶44)).

Per claim 6, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 5, wherein the secondary determining device is further configured to selectively perform the second determining operation in response to a determination that the resistance of the at least one first pin is within the resistance range corresponding to the external device (When the voltage is lower than a threshold voltage, the detection of the rate of change of voltage is performed (Bemat; ¶44)).

Per claim 11, Hasegawa teaches a method, comprising:
detecting a voltage level from a first pin of a connector, the connector including a plurality of pins (The voltage at the third terminal pin 14c is sensed using an A/D 13 (Fig. 3; ¶57));
determining whether a resistance of the first pin is within a first resistance range corresponding to connection of the connector with an external device, based on comparing the detected voltage level with a reference voltage level; determining whether a foreign substance is present in the connector based on a determination of whether the resistance of the first pin is not within the first resistance range (If the voltage level detected by the A/D 13 is lower than a first threshold voltage, it may be determined that an external device is connected (Fig. 8; ¶64).  However, if the voltage level detected by the A/D 13 is greater than the first threshold voltage and lower than a second threshold voltage, it may be determined that liquid has intruded into the receptacle 20 (Fig. 8; ¶64)), and
controlling an internal operation of an electronic device that includes the connector based on whether the foreign substance is determined to be present in the connector (A warning may be output when liquid has been detected (¶64)).

However, Hasegawa is silent on the method comprising a step of performing a comparison of a voltage slope detected based on the detected voltage level with a reference voltage slope value in response to a determination that the resistance of the first pin is within the first resistance range.
In contrast, Bemat teaches a system for detecting fault between a power supply and a connected node wherein, at a connector, a magnitude of voltage and the rate of change of voltage are compared to respective threshold values to determine whether a fault is present (Figs. 5 and 6; ¶42-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Hasegawa such that a slope detector is provided.  One of ordinary skill would make such a modification because the rate of change of voltage at a connector can be used to indicate a fault (Bemat; ¶42).

Per claim 16, Hasegawa teaches an electronic device, comprising:
a connector configured to connect to an external device and including a plurality of pins (The voltage at the third terminal pin 14c is sensed using an A/D 13 (Fig. 3; ¶57));
a foreign substance detecting circuit configured to determine whether a foreign substance is present in the connector or the external device is connected to the connector based on performing a first determining operation, wherein performing the first determining (If the voltage level detected by the A/D 13 is lower than a first threshold voltage, it may be determined that an external device is connected (Fig. 8; ¶64).  However, if the voltage level detected by the A/D 13 is greater than the first threshold voltage and lower than a second threshold voltage, it may be determined that liquid has intruded into the receptacle 20 (Fig. 8; ¶64)), and
an application processor configured to control an internal operation of the electronic device in response to the determination of whether the foreign substance is present in the connector or the external device is connected to the connector (A warning may be output when liquid has been detected (¶64)).

However, Hasegawa is silent on performing a second determining operation which includes determining whether the foreign substance is present in the connector, based on a voltage slope determined based on the voltage level detected from the first pin. 
In contrast, Bemat teaches a system for detecting fault between a power supply and a connected node wherein, at a connector, a magnitude of voltage and the rate of change of voltage are compared to respective threshold values to determine whether a fault is present (Figs. 5 and 6; ¶42-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hasegawa such that a slope detector is provided.  One of ordinary skill would make such a modification because the rate of change of voltage at a connector can be used to indicate a fault (Bemat; ¶42).

Per claim 17, Hasegawa in view of Bemat teaches the electronic device of claim 16, wherein the foreign substance detecting circuit is further configured to determine whether the external device is connected to the connector or the foreign substance is present in the connector, based on a determination of whether the voltage slope is equal to or greater than a reference voltage slope value in the second determining operation  (If the rate of change of voltage is greater than a threshold rate, it may be determined that a fault is present (Bemat; ¶44)).

Per claim 18, Hasegawa in view of Bemat teaches the electronic device of claim 16, wherein the resistance range of the external device is a first resistance range, and the foreign substance detecting circuit is further configured to determine that the foreign substance is present in the connector in response to a determination that the resistance of the first pin is not within the first resistance range in the first determining operation, and selectively perform the second determining operation in response to a determination that the resistance of the first pin is within the first resistance range in the first determining operation (When the voltage is lower than a threshold voltage, the detection of the rate of change of voltage is performed (Bemat; ¶44)).


6.	Claims 7, 15, and 19-20 are rejected under 35 U.S.C. 103 as being obvious in view of Hasegawa and Bemat, in further view of Kim – US 2018/0062325.

Per claim 7, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 1, wherein the connector is further configured to perform communication based on a universal serial bus (USB) Type-C interface (Hasegawa; ¶24).  However, Hasegawa in view of 
In contrast, Kim teaches a system for determining whether a foreign substance is present in a receptacle wherein the voltage level of a CC1 signal pin is detected (¶9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Hasegawa in view of Bemat such that the first pin is a CC1 signal pin.  One of ordinary skill would make such a modification to detect voltage level at a receptacle (Kim; Abstract).

Per claim 15, Hasegawa in view of Bemat teaches the foreign substance detecting circuit of claim 11.  However, Hasegawa in view of Bemat is silent on the method wherein the first pin includes at least one of a configuration channel 1 (CC1) pin and a configuration channel 2 (CC2) pin defined in a universal serial bus (USB) Type-C interface.
In contrast, Kim teaches a system for determining whether a foreign substance is present in a receptacle wherein the voltage level of a CC1 signal pin is detected (¶9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hasegawa in view of Bemat such that the first pin is a CC1 signal pin.  One of ordinary skill would make such a modification to detect voltage level at a receptacle (Kim; Abstract).

Per claim 19, Hasegawa in view of Bemat teaches the electronic device of claim 16, wherein the connector is configured to perform communication based on a universal serial bus (USB) Type-C interface (Hasegawa; ¶24).  However, Hasegawa in view of Bemat is silent on the electronic device wherein the at least one first pin includes at least one of a configuration 
In contrast, Kim teaches a system for determining whether a foreign substance is present in a receptacle wherein the voltage level of a CC1 signal pin is detected (¶9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hasegawa in view of Bemat such that the first pin is a CC1 signal pin.  One of ordinary skill would make such a modification to detect voltage level at a receptacle (Kim; Abstract).

Per claim 20, Hasegawa in view of Bemat in further view of Kim teaches the electronic device of claim 19, further comprising: a configuration channel integrated circuit (CCIC) configured to perform data connection and control operations through at least one of the CCI pin and the CC2 pin, wherein the foreign substance detecting circuit is included in the CCIC (Hasegawa; circuit 10; ¶24).

Claim Objections
7.	Claims 8-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 8, the prior art of record is silent on the foreign substance detecting circuit of claim 1, wherein the foreign substance determining device is further configured to determine that the connector is in an open state or that the foreign substance is present in the connector, based on the resistance of the at least one first pin being within a first resistance range in the first determining operation, the first resistance range defined to have a resistance corresponding to a case in which the connector is in an open state or freshwater is present in the connector.  Claim 9 is objected to due to its dependence on claim 8.

Per claim 12, the prior art of record is silent on the method of claim 11, further comprising: determining that the connector is in an open state or that freshwater is in the connector, such that the freshwater is the foreign substance, in response to a determination that the detected voltage level is equal to or greater than the reference voltage level; or determining that the external device is connected to the connector or that the foreign substance is present in the connector, in response to a determination that the detected voltage level is less than the reference voltage level.  Claims 13 and 14 are objected to due to their dependence on claim 12.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAS A SANGHERA/Examiner, Art Unit 2852